EXHIBIT 10.4 

 

WAIVER UNDER ASSET PURCHASE AGREEMENT

AND

POST-CLOSING AGREEMENTS

 

This WAIVER under the ASSET PURCHASE AGREEMENT AND POST-CLOSING AGREEMENTS is
made and entered into effective this 5th day of June 2020 by and between
TransBiotec, Inc.), a Delaware corporation ((now known as “SOBR Safe, Inc.” and
referred to herein as “TransBio” and “Purchaser”) and IDTEC, LLC, a Colorado
limited liability company (“IDTEC” and “Seller”), TransBio and IDTEC entered
into an Asset Purchase Agreement dated May 6, 2019, that was amended effective
as of March 9, 2020 (the “APA”). IDTEC and TransBio are sometimes referred to
collectively as the “Parties” and individually as a “Party”. All capitalized
terms used herein but not otherwise defined shall have the meanings ascribed to
such terms in the APA. This WAIVER under the ASSET PURCHASE AGREEMENT AND
POST-CLOSING AGREEMENTS may sometimes be referred to as the “Waiver.”

 

WHEREAS, pursuant to Section 2.02 of the APA, “[a]ny condition specified in this
Section 2.02 may be waived by Buyer, or the time for the performance thereof may
be extended by Buyer, if such waiver is set forth in a writing duly executed by
Buyer.”

 

WHEREAS, pursuant to Section 2.02(a)(iii) of the APA Seller is required to
deliver “fully executed assignments of all customer contracts, reseller
agreements, data access agreements and vendor agreements included in the
Purchased Assets.”

 

WHEREAS, the Seller does not have any customer contracts, reseller agreements,
data access agreements or vendor agreements included in the Purchased Assets.

 

WHEREAS, the Buyer is willing to waive the requirements set forth in Section
2.2(a)(iii) of the APA.

 

WHEREAS, pursuant to Section 2.03 of the APA, “[a]ny condition specified in this
Section 2.03 may be waived by Seller, or the time for the performance thereof
may be extended by Seller, if such waiver is set forth in a writing duly
executed by Seller.”

 

WHEREAS, pursuant to Section 2.03(a)(ii) of the APA Buyer is required to deliver
a certificate or certificates representing 12 million (12,000,000) restricted
shares of the $0.00001 par value common stock of Buyer at the Closing.

 

WHEREAS, Buyer will not be delivering the share certificate for 12 million
shares at Closing but has agreed to deliver the certificate for 12 million
shares to Seller on or before Friday, June 12, 2020.

 

WHEREAS, the Seller is willing to waive the share certificate delivery
requirement at Closing set forth in Section 2.03(a)(ii) of the APA, subject to
the Buyer’s agreement to deliver the share certificate for 12 million shares on
or before June 12, 2020.

  

  1



 

 

WHEREAS, pursuant to Section 2.03(a)(ii) of the APA, Buyer’s common stock issued
and outstanding following the closing shall not exceed 20 million shares on a
fully-diluted basis, except that those shares issued upon conversion of the
promissory notes referenced in Section 2.02(f), and the Permitted Notes
referenced in Section 2.02(j) may be issued in excess of 20 million shares on a
fully-diluted basis.

 

WHEREAS, the Parties are in agreement that that the issued and outstanding
shares of the Buyer at closing will be approximately 20 million shares on a
fully-diluted basis, and (i) the shares issuable upon conversion of the
promissory notes referenced in Section 2.02(f) of the APA, (ii) the Permitted
Notes referenced in Section 2.02 (j) of the APA, (iii) the shares underlying the
stock options listed on Exhibit A, hereto, (iv) the monthly shares owed to Kevin
Moore under his employment agreement with the Buyer, (v) the shares underlying
the shares of Series A-1 Convertible Preferred Stock held by SOBR Safe, LLC,
(vi) the shares underlying the warrant issued to First Capital Ventures, LLC in
connection with the Series A-1 Preferred Stock transaction, (vii) the shares
underlying the stock option issued to Ronald William and Nolann Williams, and
(viii) the shares underlying that certain stock option issued to Seller of even
date hereof related to the permitted liabilities referenced herein (together the
“Permitted Instruments”) may be issued in excess of 20 million shares on a
fully-diluted basis.

 

WHEREAS, the Seller is willing to modify the closing requirement of not more
than 20 million shares issued and outstanding on a fully diluted basis to now be
approximately 20 million shares on a fully diluted basis, not including the
Permitted Instruments.

 

WHEREAS, the Seller is willing to waive the closing requirement that there are
no outstanding options, warrants and convertible securities of Buyer except the
stock option to Ronald Williams and Nolann Williams, and permit all the
Permitted Instruments to be outstanding at closing.

 

WHEREAS, pursuant to Section 2.03(h) of the APA Mr. Charles Bennington and Mr.
Nick Noceti were to have submitted their resignations as executive officers of
the Buyer, effective at closing, and the Buyer was to appoint Mr. Steve Adams
and President and CEO, and Mr. Rob Geller as Secretary, Treasurer, and CFO,
effective at the closing.

 

WHEREAS, the Parties are in agreement that, on or before the closing, the
Buyer’s Board of Directors will have terminated the relationship with Mr. Nick
Noceti, Mr. Bennington will have resigned as the Buyer’s President but remain in
his position as Secretary, Mr. Kevin Moore will be the Buyer’s CEO and Mr. David
Gandini will be the Buyer’s Chief Revenue Officer and CFO.

 

WHEREAS, the Seller is willing to waive the closing requirement as listed in
Section 2.03(h) of the APA to state that on or before the closing, the Buyer’s
Board of Directors will have terminated the relationship with Mr. Nick Noceti,
Mr. Bennington will have resigned as the Buyer’s President but remain in his
position as Secretary, Mr. Kevin Moore will be the Buyer’s CEO and Mr. David
Gandini will be the Buyer’s Chief Revenue Officer and CFO.

 

  2



 

 

WHEREAS, pursuant to Section 2.03(o) of the APA the Buyer was to enter into
employment agreements with Steve Adams to serve as the Buyer’s CEO and
President, and Mr. Rob Geller to serve as the Buyer’s CFO, Secretary and
Treasurer, effective at the closing, with each being granted stock options.

 

WHEREAS, the Parties are in agreement that Mr. Adams and Mr. Geller will not be
hired as executive management of the Buyer, either before or after the closing.

 

WHEREAS, the Seller is willing to waive compliance with Section 2.03(o) provided
that Buyer has hired Mr. Kevin Moore as its CEO and Mr. David Gandini as its
Chief Revenue Officer and CFO, and both have been issued stock options to
acquire Buyer’s common stock.

 

WHEREAS, pursuant to Section 2.03(j) of the APA Buyer shall have no outstanding
debt or other liabilities at closing, except for (i) normally occurring business
expenses which that have not been paid and that shall not exceed $25,000 as of
the Closing Date; … (iii) up to a maximum of $125,000 of promissory note(s) (the
“Permitted Notes”).

 

WHEREAS, the Buyer has certain liabilities that have not been converted to
Permitted Notes and attached hereto as Exhibit B is a schedule of those
liabilities.

 

WHEREAS, the Seller is willing to waive compliance with Section 2.03(j) provided
that Buyer issues a Warrant to Seller in the form attached hereto as Exhibit C.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. WAIVER BY BUYER

 

The Buyer hereby waives any rights it has pursuant to Section 2.02(a)(iii) of
the APA to require delivery of fully executed assignments of all customer
contracts, reseller agreements, data access agreements and vendor agreements
included in the Purchased Assets.

 

2. WAIVERS BY SELLER

 

The Seller hereby waives any rights it has pursuant to Section 2.03(a)(ii) of
the APA to require delivery of a certificate or certificates representing 12
million (12,000,000) restricted shares of the $0.00001 par value common stock of
Buyer at the Closing; provided that the Buyer delivers a certificate or
certificates representing 12 million (12,000,000) restricted shares of the
$0.00001 par value common stock of Buyer to Seller on or before June 12, 2020.

 

The Seller hereby waives compliance with Section 2.03(a)(ii) of the APA;
provided that approximately 20 million shares of Buyer’s common stock is
outstanding after the reverse stock split being effected by the Buyer and the
issuance of 12 million shares to Seller, on a fully-diluted basis, except the
Permitted Instruments will not be counted in such calculation.

 

  3



 

 

The Seller hereby waives compliance with Section 2.03(c) of the APA; provided
that the only convertible instruments that Buyer has outstanding at closing are
the Permitted Instruments.

 

The Seller hereby waives compliance with Section 2.03(h) of the APA; provided
that the Buyer’s Board of Directors will have terminated the relationship with
Mr. Nick Noceti, Mr. Bennington will have resigned as the Buyer’s President but
remain in his position as Secretary, Mr. Kevin Moore will be the Buyer’s CEO and
Mr. David Gandini will be the Buyer’s Chief Revenue Officer and CFO.

 

The Seller hereby waives compliance with Section 2.03(o) provided that Buyer has
hired Mr. Kevin Moore as its CEO and Mr. David Gandini as its Chief Revenue
Officer and CFO, and both have been issued stock options to acquire Buyer’s
common stock.

 

The Seller hereby waives compliance with Section 2.03(j) of the APA; provided
that Buyer issues a Warrant to Seller in the form attached hereto as Exhibit C.

 

3. POST-CLOSING AGREEMENTS

 

Buyer hereby covenants and agrees that post-Closing it shall deliver on or
before June 12, 2020, 12 million (12,000,000) restricted shares of the $0.00001
par value common stock of Buyer to Seller.

 

Buyer hereby covenants and agrees that on or before 12:00 noon (MDT) on June 8,
2020, Buyer will deliver a Warrant that has been approved by the Buyer’s Board
of Directors and which reserves up to 320,000 shares of Buyer’s common stock
(post-split) for issuance in accordance with the terms of the Warrant attached
hereto as Exhibit C.

 

4. MISCELLANEOUS

 

(a). Except as expressly provided herein, nothing in this Waiver shall be
construed as a waiver, amendment or modification of any other term or condition
of the Parties under the APA.

 

(b). Except as expressly set forth in herein, the APA shall continue in full
force and effect in accordance with its terms and is hereby ratified by the
Parties.

 

  4



 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Waiver as of the date
first above written.

      

  SOBR SAFE, INC. (formerly known as TransBiotec, Inc.)          By:

 

 

Charles Bennington, Chief Executive Officer            FIRST CAPITAL HOLDINGS,
LLC  

 

  

 

 

 

By:

 

 

 

Gary Graham, Manager

 

 

  

 

 

 

IDTEC, LLC

 

 

  

 

 

 

By First Capital Ventures, LLC, Manager

 

 

  

 

 

 

By:

 

 

 

Gary J. Graham, Manager First Capital

Ventures, LLC

 

   

  5



 

  

Exhibit A

 

List of Stock Options

 

 

 

 

 

 

  6



 

  

Exhibit B

 

Non-Converted Liabilities

 

 

 

 

  7



 

  

Exhibit C

 

Warrant to Purchase Common Stock

 

 

 

 

 

 

8

 